Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2020 is considered by the examiner.
Drawings
The Drawings submitted on 4/17/2020 has been accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urban et al. (US Publication 2014/0072886).
Regarding claim 1, the Urban et al. reference discloses a rechargeable battery comprising an electrolyte, a positive electrode, a negative electrode, an isolation membrane  [0052]) arranged between the positive electrode and the negative electrode, an active substance of said positive electrode comprising one or more of manganese oxide and manganese oxyhydroxide ([0018]) and an active substance of said negative electrode comprising zinc (Abstract) , wherein electrolyte salts in said electrolyte comprise one or more of zinc alkylsulfonate, zinc arylsulfonate, zinc fluoroborate, zinc alkylsulfonate hydrate, zinc arylsulfonate hydrate and zinc fluoroborate hydrate ([0032]).
Regarding claims 2 and 3, the Urban et al. reference discloses the concentration of the Zn ions and Zn salt in the electrolyte is calculated to be 0.1-8 mol/L ([0035]).
Regarding claim 6, the Urban et al. reference discloses wherein the mass percentage of one or more of manganese oxide and manganese oxyhydroxide in the active substance of said positive electrode is 20% or more since it is the only active substance ([0065]).  
Regarding claim 7, the Urban et al. reference discloses the mass percentage of zinc in the active substance of said negative electrode is 33% or more ([0064]).  
Regarding claim 8, the Urban et al. reference discloses solvent of said electrolyte is water or a mixture of water and an organic solvent (aqueous electrolyte; claim 1).  

Regarding claim 10, the Urban et al. reference discloses wherein said rechargeable battery further comprises a case, wherein said positive electrode, said negative electrode, said isolation membrane and said electrolyte are all arranged in the case (claim 9).  


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Urban et al. (US Publication 2014/0072886).
Regarding claim 11, the Urban et al. reference discloses the claimed invention above and further incorporated herein. The Urban et al. reference also discloses the Zn ions can be at 40g/l to 100g/l. At the higher range of the concentrations, 1.0-2.5 mol/L is anticipated. Therefore, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have

 Claim(s)  4 and 5 is/are rejected under 35 U.S.C. 103 as unpatentable over Urban et al. (US Publication 2014/0072886) MacKenzie et al. (US Publication 2018/0131012 with provisional application 62/396,049 filed on September 16, 2016).

Regarding claims 4 and 5, the Urban reference discloses the claimed invention above and further incorporated herein. The Urban reference zinc metal anode but is silent in disclosing  the electrolyte salt in said electrolyte further comprises one or more of manganese alkylsulfonate, manganese arylsulfonate, manganese fluoroborate, manganese alkylsulfonate hydrate, manganese arylsulfonate hydrate and manganese fluoroborate hydrate; wherein said manganese alkylsulfonate is one or more of manganese methanesulfonate, manganese ethylsulfonate and manganese propylsulfonate; and/or, said manganese arylsulfonate is one or more of manganese benzenesulfonate and manganese p-toluenesulfonate; and/or, said manganese alkylsulfonate hydrate is one or more of manganese methanesulfonate hydrate, manganese ethylsulfonate hydrate and manganese propylsulfonate hydrate; and/or, said manganese arylsulfonate hydrate is one or more of manganese benzenesulfonate hydrate and manganese p-toluenesulfonate hydrate.  However, the Mackenzie reference discloses zinc metal anodes requires protective salts to reduce hydrogen evolution side reactions in electrochemical cell (Abstract). The electrolyte protective salts can be one or more of one or more of manganese alkylsulfonate, manganese arylsulfonate, manganese fluoroborate, manganese alkylsulfonate hydrate, manganese arylsulfonate hydrate and manganese fluoroborate hydrate; wherein said manganese alkylsulfonate is one or more of manganese methanesulfonate, manganese 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN102299389

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725